Citation Nr: 1425256	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma. 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel












INTRODUCTION

The Veteran had active duty service from October 1995 to May 2002 and July 2003 to August 2005.  He earned a Purple Heart and Combat Infantry Badge for service during Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which denied service connection for asthma and hypertension.  The Veteran timely appealed.   

The Board remanded the claim for additional development in February 2012 and November 2013.  

In March 2014, the Appeals Management Center (AMC) granted service connection for hypertension.  As such rating action results in a complete grant of the benefit sought, this issue is no longer on appeal.  

The claims folder has been converted in its entirety onto an electronic record (efolder) with the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had asthma prior to active service.

2.  The evidence is in equipoise on whether asthma was aggravated during the Veteran's second period of service.  





CONCLUSION OF LAW

Asthma was aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance are not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Generally, a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted at entrance into service.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, service dental records from January 2000 show that the Veteran reported a history of asthma.  The Veteran underwent a June 2003 enlistment examination.  He denied asthma as part of his medical history.  Clinical examination for lungs was assessed as normal.  He was cleared for deployment.  Service treatment records from December 2004 reflect a past medical history of asthma.  The Veteran was noted to have an over the counter (OTC) inhaler.  A January 2005 entry shows that the Veteran reported having an asthma attack while running.  He reported it was his first attack since August 2002.  Clinical examination was unremarkable.  The examiner assessed asthma by history and provided medication.  At his June 2005 separation examination, the examiner noted asthma by history.  On his Report of Medical History for separation, the Veteran affirmed having asthma, dyspnea, wheezing, and using an inhaler.  Separation physical examination showed that the Veteran's lungs were assessed as normal.  Notably, an undated asthma action plan was completed with recommended medication.  

VA treatment records from October 2005 show that the Veteran underwent his initial physical examination for enrollment in VA healthcare.  He reported a history of asthma since childhood.  Clinical examination showed both lungs to be clear.  The examiner listed an asthma history and referred the Veteran for further testing.  He was given additional medication.  Chest X-ray returned normal.  

The Veteran had a November 2005 VA consultation for his asthma symptoms.
He described his medication usage.  Clinical examination was unremarkable.  The examiner assessed asthma.  He noted it was stable with the current medication.  The contemporaneous pulmonary function test (PFT) showed minimal obstructive lung defect and mild restrictive lung defect.  Diffusion capacity was within normal limits.  The examiner commented "[t]his is interpreted as an insignificant response to bronchodilator."    

In December 2005, the Veteran underwent a VA general medical examination.  As relevant, the Veteran reported a history of asthma beginning in 1996.  He experienced attacks approximately every two weeks due to exertion.  He used medication for symptom relief.  Clinical pulmonary examination was grossly normal.  The examiner assessed a history of asthma.    

In his August 2006 notice of disagreement, the Veteran asserted that his asthma was aggravated by service.  In a September 2011 statement, he contended that the January 2005 service treatment record was evidence of aggravation.  

VA reexamined the Veteran in March 2012.  He reported having asthma prior to service and aggravating it during service.  He said that he used inhalers during training on several occasions.  He continued to have occasional flare-ups and used an inhaler for relief.  Clinical examination was unremarkable.  PFT showed similar findings to the November 2005 results.  The examiner assessed a history of asthma with normal examination.  He provided a negative opinion.  He stated that there is no clear and unmistakable evidence that asthma preexisted service and no clear evidence that it was aggravated by service.  He cited absence of documentation in the claims folder.  

VA obtained a December 2013 addendum medical opinion.  The examiner recited the pertinent medical history.  Briefly, the Board disregards the examiner's finding of no current disability as October and November 2005 VA treatment records fall within the claims period and are sufficient to demonstrate a current diagnosis.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The December 2013 VA examiner opined that the clear and unmistakable evidence showed that asthma had preexisted service.  He opined that it was not aggravated beyond its natural progression during service.  He cited medical records dating a 1996 onset of asthma, November 2005 PFT showing minimal obstructive defect, and recent treatment records showing no current respiratory disability. 

Upon review, the Veteran had a normal entrance examination for his second period of service and the presumption of soundness attaches. See June 2003 enlistment examination.  However, the medical records and December 2013 medical opinion rebut the presumption of soundness for asthma.  38 C.F.R. § 3.304.  The question now becomes whether the Veteran experienced an increase in his preexisting asthma disability during service.  38 C.F.R. § 3.306.

STRs document two instances where the Veteran reported using an inhaler and one instance of symptoms described as asthma attack.  At separation, he reported having asthma and associated respiratory symptoms.  See June 2005 Report of Medical History.  Shortly after service, the Veteran identified asthma as a problem when he enrolled in VA healthcare.  In November 2005, he was diagnosed with asthma.  

Following service, the Veteran gave multiple lay reports that his asthma symptoms have increased in severity beginning in service.  Asthma symptoms are readily observable and due consideration is given to the circumstance of the Veteran's service in Southwest Asia.  38 U.S.C.A. § 1154.  Accordingly, the Board considers the Veteran to be generally competent and credible in such reports.  

Overall, the Board considers the evidence to be in equipoise on whether the Veteran had an increased asthma disability during service.  Generally, temporary or intermittent flare-ups are not considered an increase in disability.  The December 2013 VA medical opinion suggests as such.  However, the Veteran has provided competent and credible reports that his symptoms increased during service.  Contemporaneous reports given at separation and VA enrollment records reflecting asthma as a problem support his assertion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that during service an increase in the preexisting asthma disability occurred.  The record does not include clear and unmistakable evidence to rebut the presumption of aggravation where increased disability is shown.  Service connection for asthma is granted.  38 C.F.R. §§ 3.102, 3.306.    


ORDER

Service connection for asthma is granted.     



____________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


